DETAILED ACTION
Status of the Claims
This Office Action is in response to the Application filed 30 March 2021.
Claims 31-90 were canceled by Preliminary Amendment filed 30 March 2021.
Claims 1-30 are pending and have been examined in this Office Action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The claim recites a “percentage rate” however it is unclear if the applicant is referring to the “percentage tax rate”,  or “percentage of the purchase price”.  Appropriate clarification is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by Waldron et al., US Patent Application Publication 2018/0150892 A1 (“Waldron”).

As per Claim 1 regarding “a system including at least: a display, item sensing sensor, one or more processors coupled to the display, a network and one or more non-transitory computer readable storage media.”  Waldron in at least Figs.1, 9 and paragraphs 18, 38, 40 and 137 discloses a processor, a display, a non-transitory memory coupled to each other.
Regarding “the computer executable instructions which generate sensed data to identify the item, transmitting across a network, a request with initial data derived from the item identity data, receiving via the network a response based on the initial data, the response including resource information about the potential relationship instance and displaying, on the display, display data derived from the resource information indicating an aspect of the potential relationship instance.”  Waldron in at least paragraphs 5 and 6 discloses a camera capturing images of tangible products to identify the product using an object recognition engine, a virtual assessment engine and a virtual overlay engine and a display.

As per Claims 2-4, which depends from Claim 1 regarding “the one or more processors and the one or more non-transitory computer-readable storage media are part of a personal computing device configured to be carried by the person.”  Waldron in at least paragraphs 108 and 109 discloses an augmented reality user device 400 comprised of a processor 402, a memory 404, a camera 406, a display 408, a wireless communication interface 410, a network interface 412, a microphone 414, a GPS sensor 416 and one or more biometric devices 418.

As per Claim 5, which depends from Claim 1 regarding “the personal portable system is a smartphone.”  Waldron in at least paragraph 40 discloses a mobile phone.

As per claim 6, which depends from Claim 1 regarding “the sensor is a part of an RFID reader and the item sensed data is RFID data.”  Waldron in at least paragraph 111 discloses a radio frequency identifier (RFID).

As per Claim 7, which depends from Claim 1 regarding “in which the sensor is a part of a machine readable-optical code scanner; and the item sensed data is a machine readable-optical code data.”  Waldron in at least paragraph 14 discloses the user device uses object recognition and optical character recognition to identify the location of the user and/or objects the user is looking at.

As per Claims 8 and 9, which depends from Claim 1 regarding “in which the sensor is a part of a camera and the item sensed data is image data.” Waldron in at least paragraphs 5 and 6 discloses a camera capturing images of tangible products to identify the product using an object recognition engine, a virtual assessment engine and a virtual overlay engine and a display.

As per Claims 10, 11 and 12, which depends from Claim 9 regarding “using learning functionality, imaging information and augmented reality to identify an item not having a machine readable-optical code.”  Waldron in at least paragraphs 5, 9, 14 discloses the use of augmented reality to recognize an object using overlaying techniques.

As per Claim 13, which depends from Claim 1 regarding “system includes a pair of glasses configured to be work by the person, and the display is a heads-up display based on the glasses.”  Waldron in at least Fig.1 and paragraphs 40 and 110 discloses wearable devices integrated into a contact lens structure, an eye glass structure, a visor/helmet structure for displaying and/or projecting an image of an object.

As per Claim 14, which depends from Claim 1 regarding “the item identity data is generated via identifying a product code with the generated item sensed data.” Waldron in at least paragraph 14 discloses the user device uses object recognition and optical character recognition to identify the location of the user and/or objects the user is looking at.

As per Claim 15, which depends from Claim 1 regarding “the initial data includes the item identity data.” Waldron in at least paragraph 14 discloses the user device uses object recognition and optical character recognition to identify the location of the user and/or objects the user is looking at.

As per Claim 16, which depends from Claim 1 regarding “the operations further include causing the sensor to generate the item sensed data.” Waldron in at least paragraph 14 discloses the user device uses object recognition and optical character recognition to identify the location of the user and/or objects the user is looking at.

As per Claim 17, which depends from Claim 1 regarding “in which the operation further include obtaining, by the one or more processors, information regarding an entity offering the item; and the initial data includes the information regarding the entity offering the item.”  Waldron in at least paragraphs 10 and 107 discloses identifying and aggregating information based on businesses located near the user.

As per Claims 18, 19 and 20, which depends from Claim 1 regarding “in which the operations further include obtaining location data of the entity having the item and resource information produced based on item digital rules obtained from a digital rules database.”  Waldron in at least paragraphs 61, 135, 136 and 193 discloses rules or code operable to execute the product analysis engine 116 using the vendor identifier 117 or a location identifier 102.

Claim(s) 22, 23, 24, 25, 26 27 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Waldron et al., US Patent Application Publication 2018/0150892 A1 (“Waldron”) as applied to claim 1 and further in view of Stansell et al., US Patent Application Publication 2019/0244436 A1 (“Stansell”).

As per Claim 22, which depends from Claim 1 regarding in which the resource information includes data describing a resource amount to be remitted to a domain as a result of the potential relationship instance, the resource amount being associated with the potential relationship instance involving the item.”  Waldron does not disclose this limitation however; Stansell in at least paragraph 127 and 12 discloses a fee paid by a supplier based on a potential relationship instance.
It would have been obvious, at time of the invention, to one of ordinary skill to combine by known methods and to achieve predictable results a fee structure based on a potential relationship instance.

As per Claim 23, which depends from Claim 22 regarding “item identify data is generated via identifying a product code with the generated item sensed data, the operations further include looking up, from the product code, a base value and the request includes the base value.”  Waldron in at least paragraph discloses in at least paragraph 45 determining the price of objects 150 using barcodes, quick response (QR) codes, digital watermarks, or price tags associated with the objects 150.

As per Claims 24 and 25, which depends from Claim 23 regarding “the one or more non-transitory computer-readable storage media store a list of product codes and base values, and the base value is looked up from the list and communicating via a communication link, the product code to a system of a host premises, and receiving the base value, via the communications link in response.” .”  Waldron in at least paragraph discloses in at least paragraph 45 determining the price of objects 150 using barcodes, quick response (QR) codes, digital watermarks, or price tags associated with the objects 150.

As per Claims 26 and 27, which depends from Claim 22 regarding “the resource information further includes data describing how at least a portion of the resource amount is to be used by the domain.” Waldron does not disclose this limitation however; Stansell in at least paragraph 127 and 12 discloses a fee paid by a supplier based on a potential relationship instance and to promote the item.
It would have been obvious, at time of the invention, to one of ordinary skill to combine by known methods and to achieve predictable results a fee structure based on a potential relationship instance.

Claims 28-30 recite similar limitations to the claims above and are rejected in a similar manner.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL DANNEMAN whose telephone number is (571)270-1863. The examiner can normally be reached Mon-Thurs, 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 571-270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL DANNEMAN/Primary Examiner, Art Unit 3687